Citation Nr: 1540323	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for leishmaniasis.  


REPRESENTATION

Appellant represented by:	The Veteran's father, an individual appointed under the provisions of 38 C.F.R. § 14.630 (2015)


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1989 to August 1989; from October 2000 to January 2001; and from September 2004 to December 2005.  The Veteran served in Iraq.  He had additional duty with the California Army National Guard.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the San Diego, California Regional Office (RO) which established service connection for dermatitis with right forearm, left lateral thigh, and left hand scars; assigned a 30 percent evaluation for that disability; and effectuated the award as of December 3, 2005.  In July 2008, the Veteran submitted a notice of disagreement (NOD) in which he advanced that "[w]e disagree with the medical description given in the decision in that it avoids the mention of leishmaniasis, which is the obvious root cause of the dermatitis."  In July 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  The Veteran's father, an individual appointed under the provisions of 38 C.F.R. § 14.630 (2015), appeared and presented the Veteran's contentions.  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

Given the nature of the Veteran's NOD, the Board has construed the issue on appeal as service connection for leishmaniasis.  


FINDING OF FACT

Upon resolution of all reasonable doubt in the Veteran's favor, leishmaniasis is found to have originated during active service.  


CONCLUSION OF LAW

The criteria for service connection for leishmaniasis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate her claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board grants service connection for leishmaniasis.  As such, no discussion of VA's duties to notify and to assist is necessary as to those issues.  


II.  Service Connection

Service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 C.F.R. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records reflect that he was treated for insect bites and associated skin complaints.  A July 2005 treatment record states that the Veteran complained of a "bug bite/skin irritation."  An impression of a left forearm keratosis was advanced.  

VA clinical documentation dated in April 2006 conveys that the Veteran complained of a "crusted lesion on his left lateral thigh for the last 6 months that is itchy."  He presented a history of active service in Iraq from December 2004 to November 2005 and having "shared the same tent of another veteran who has been recently [diagnosed] with cutaneous leishmaniasis" while in Iraq.  The Veteran underwent a contemporaneous skin biopsy.  Assessments of "erythematous, scaly plaque on the [left] lateral thigh, [differential diagnosis] - cutaneous leishmaniasis, bacterial infection;" "biopsy suggestive of cutaneous leishmaniasis;" and "eczematous eruption versus diffuse cutaneous leishmaniasis" were advanced.  An April 2006 pathology report states that "[t]he diagnosis of cutaneous leishmaniasis cannot be confirmed from this material."  

The report of a January 2007 dermatological examination conducted for VA states that the results of the 2006 skin biopsy were "inconclusive."  The Veteran was diagnosed with dermatitis.  
In the Veteran's July 2008 NOD, the Veteran's representative advanced that the Veteran disagreed "with the medical description given in the decision in that it avoids the mention of leishmaniasis, which is the obvious root cause of the dermatitis."  In an August 2008 written statement, the Veteran's representative advanced that "[t]he Veteran in this appeal is simply asking that the medical description in the decision of January 7, 2008 be corrected to state 'leishmaniasis.'"

The report of an October 2008 dermatological examination conducted for VA relates that "the diagnosis is changed to leishmaniasis [status post] scar from biopsy on right forearm, left lateral thigh and left hand;" "[t]his is a new and separate diagnosis;" "the patient has had scars from biopsies done;" and "[a]ll biopsy results were positive for leishmaniasis."  

In a December 2008 written statement, the Veteran's representative conveyed that "I have had some success in that the VA have since granted 30% disability for dermatitis but are refusing to admit Leishmaniasis although there is significant evidence to substantiate the leishmaniasis."  

A March 2010 evaluation prepared for VA advances that the "Veteran's skin condition is less likely as not leishmaniasis" as "the claimant's description of his skin lesions nor the dermatologist examination does not match the characteristic lesion of leishmaniasis" and "[t]he pathology biopsy result from Walter Reed Medical Center (tested at the CDC) was negative for leishmaniasis."  

The Veteran asserts that he manifested his current skin disability secondary to a leishmaniasis incurred while he was stationed in Iraq.  The Veteran's service treatment records document that he was bitten by an insect while in Iraq and experienced a subsequent skin infection.  The medical opinions of record are in conflict as to whether the Veteran had leishmaniasis.  The findings of a post-service skin biopsy were reported to be inconclusive.  The Board finds that the evidence is in relative equipoise as to whether the Veteran had leishmaniasis.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for leishmaniasis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102
ORDER

Service connection for leishmaniasis is granted.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


